The Supreme Court properly concluded that the petition was not barred by the applicable Statute of Limitations (see, Civil Service Law § 76 [1]; CPLR 217; Matter of Owen v Town Bd., 94 AD2d 768; cf., Matter of Smith v Village of Pawling, 215 AD2d 667). However, the Supreme Court erred in annulling the Board’s determination because contrary to the court’s conclusion, Village Law § 8-804 only requires "five days’ notice and an opportunity to be heard” with regard to the hearing on the charges, and not with regard to the Board’s final determination. In any event, prior to the Board’s final determination, the petitioner received a copy of the Hearing Officer’s findings and recommendations and was given an opportunity to controvert, in writing, the Hearing Officer’s findings and conclusions (see generally, Matter of Sorrentino v State Liq. Auth., 10 NY2d 143; Matter of Fogel v Board of Educ., 48 AD2d 925). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.